Citation Nr: 1734216	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral tinea cruris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from several rating decisions, including March 2010, by the Department of Veterans Affairs (VA) Regional Office (RO).

The increased rating claim for the skin disability previously came before the Board in February 2017.  The Board indicated at that time that the disposition of the issue was stayed, as it may have been affected by the pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), a decision of the United States Court of Appeals for Veterans Claims (Court), which was pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit has since issued a decision and the stay is no longer in effect.  See Johnson v. Shulkin, No. 16-2144, 2017 WL 2989492 (Fed. Cir. July 14, 2017).

Also, in the February 2017 decision, the Board remanded the Veteran's claims for increased ratings for postoperative hemorrhoidectomy and pilonidal cyst for further development.  The record shows that the agency of original jurisdiction (AOJ) has developed those claims by obtaining VA examinations and readjudicated them in the June 2017 supplemental statement of the case (SSOC).  However, the issues have not yet been re-certified to the Board.  Accordingly, the Board will defer a decision on those claims pending further action by the AOJ in accordance with due process.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's skin disability was remanded in June 2014 for further development, including a VA examination.  An examination was scheduled for September 2014; however, the Veteran failed to attend such.

The claim came before the Board again in February 2017 and as noted above, it was stayed pending resolution of the Johnson appeal.  The Board notes that ,during the development of the other two issues on appeal, the RO obtained an April 2017 VA examination which addresses skin conditions related to the Veteran's pilonidal cyst claim.  The April 2017 examiner did not discuss the Veteran's tinea cruris, other rashes or any other skin condition which may have been present during the appeal period.

Therefore, the Board finds the most recent VA examination of record addressing the Veteran's claim for an increased skin rating is dated November 2009.  The VA treatment records following the November 2009 VA examination indicate a potential worsening of the Veteran's condition.  A January 2010 VA treatment record indicated the Veteran has a long history of itchy rashes on his ankles and upper back and that a 2007 biopsy revealed psoriasiform hyperplasia.  It noted his left calf had a punched out ulceration with hyperpigmented periphery and 4 linear hyperpigmented plaques consistent with koebnerization.  There were numerous papules on volar wrists and buccal mucosa with reticulate dyschromia.  The record also noted the Veteran was directed to continue with prescription clobetasol ointment, a topical corticosteroid.

Additionally, a February 2010 VA treatment record indicated a longstanding history of pruritis, most likely eczema with prurigo.  Further, an August 2010 record noted continued use of clobetasol ointment.

Thus, the Board finds a new VA examination is required to determine the current severity of the Veteran's skin disability.  There is evidence in the record suggesting that the Veteran's disability may have worsened since the last VA examination in November 2009.  There is also evidence showing the use of clobetasol, a topical corticosteroid.  As the last examination was more than seven years old, and in light of the recent Federal Circuit decision in Johnson, the Board finds a new VA examination is required to address the current nature and severity of the Veteran's skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Although the Veteran failed to report to the prior VA examination, he has since attended other VA examinations; thus, he should be provided another opportunity to attend one for this claim.  As the Veteran is being scheduled for a new VA examination, he is advised that the duty to assist is not always a one-way street.  Should he fail to attend his VA examination without good cause, his increased rating claim will be considered based on the evidence of record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the remand, updated VA treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2014, including from the Detroit VA Medical Center.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected skin disorder.  The entire electronic claims file must be reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations should be reported in detail.  The examiner must describe the current nature and severity of all symptoms associated with the skin disorder.

When reassessing the severity of the Veteran's skin disorder, the examiner must specifically address:

(1) The percentage of the entire body that is affected by the disorder as well as a description of each area affected;

(2) The percentage of the exposed areas of the body that are affected; and

(3) Whether treatment for the condition requires systemic therapy, such as with corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

In arriving at his or her conclusions of percentage of the body affected, the examiner must take into account the frequency and duration of any exacerbations and remissions, as well as the historical record.  The examiner should discuss the Veteran's reported symptoms and whether he continues to use clobetasol or any other topical corticosteroid.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

